DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 10, of a touch sensing device “wherein, the sensing circuit receives a first downlink signal from a first active pen through a first touch electrode in order to sense a touch or an approach of the first active pen, and wherein if reception of the first downlink signal from the first active pen through the first touch electrode is stopped and the first downlink signal is not received for a predetermined time, the sensing circuit starts to search for the first active pen within an area corresponding to the first touch electrode or touch electrodes near the first touch electrode from among an entire area of a panel, in order to recognize the first active pen (Fig. 7)” is not found in the prior art along with the rest of the limitations of claims 1 and 10.
The closest in the art are Jung (US 20200201505 A1) and Westhues (US 20180129311 A1).
Jung teaches a touch sensing device comprising a downlink signal and a method for searching for the active pen when the downlink signal stops (Figs. 2, 11, and 15, [0082], [0165]-[0170], [0193], [0203], [0210]), but does not teach the method of local sensing in an area within the total area of the touch sensor.
Westhues teaches a touch sensing device utilizing full and local searches of a touch sensor 300 with active pen 312 (Figs. 3 and 5, [0041]-[0043]), but does not teach the cited method of local searching in a related area after a predetermined time has elapsed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692